DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1649.
Applicant’s election without traverse of Group III in the reply filed on 08/10/2022 is acknowledged. Upon further consideration, claim 15 is hereby rejoined with Group III and will be examined on the merits. In addition, all of the species recited in claims 15 and 16 will be examined on the merits. In view of the withdrawal of the species election requirement with respect to Group III, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 2 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
Claims 13-16 are under examination.
Effective Filing Date
Applicant’s claim for domestic benefit and foreign priority is noted (see p. 5 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copies of the foreign priority applications are not in English and no translations of the priority applications are provided. Therefore, the effective filing date of the instant application is 11/21/2018, which is the filing date of the PCT/KR2018/014363, to which Applicant claims domestic benefit.
	
Claim Interpretation
Claim 13 recites a phosphomevalonate kinase (PMVK) protein expression inhibitor or activity inhibitor, which is interpreted as encompassing a PMVK protein expression inhibitor or a PMVK protein activity inhibitor. The instant specification defines PMVK protein expression and activity inhibitors at p. 13 of the instant specification:
Specifically, the PMVK expression inhibitor may be any one selected from the group consisting of antisense nucleotides, small interfering RNA (siRNA) and short hairpin RNA (shRNA) that complementarily bind to mRNA of the PMVK gene, and the PMVK activity inhibitor may be any one selected from the group consisting of low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products that specifically bind to the PMVK protein, but it is not limited thereto. (Emphasis added by examiner).

In light of the broad, non-limiting definition set forth in the instant specification, PMVK in claim 13 are interpreted as including not only agents that bind to the PMVK protein, but also agents that bind to other proteins in the mevalonate pathway that are upstream of PMVK. See the partial schematic below of the mevalonate pathway adapted from https://commons.wikimedia.org/w/index.php?curid=21786963 (downloaded on 10/14/2022). Any protein that is upstream of phosphomevalonate kinase would inhibit PMVK protein expression and activity, and therefore are encompassed by the claims.

    PNG
    media_image1.png
    565
    800
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph:
regarding claims 13, 15 and 16, because the specification, while being enabling for the claimed method comprising administering luteolin;
regarding claim 14, because the specification, while being enabling for the claimed method comprising administering an siRNA selected from the group consisting of SEQ ID NOs: 1-3 or the shRNA of SEQ ID NO: 9,

does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claims 13, 15 and 16 recite the administration of a pharmaceutical composition comprising a phosphomevalonate kinase (PMVK) protein expression/activity inhibitor with the required function of enhancing radiation sensitivity to cancer cells. Claim 15 recites that “the PMVK protein activity inhibitor is any one of selected from the group consisting of low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products”. In addition, claim 15 further requires that the PMVK protein activity inhibitor binds specifically to the PMVK protein. The specification discloses at p. 13 that the PMVK activity inhibitor may be any one of “low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products that specifically bind to the PMVK protein,” similar to the language in claim 15. The specification does not provide any examples of low molecular compounds, peptides, peptide mimetics, aptamers, antibodies or natural products suitable for carrying out the claimed methods. The post-filing date art of Yu et al. (CA3072087) cites Boonsri et al. (Biochemical and Biophysical Research Communications 430 (2013) 313-319—on IDS filed 09/02/2021), and discloses (p. 21, paragraph [0082]):
Phosphomevalonate kinase (PMVK) is in the mevalonate pathway and it catalyzes the conversion of mevalonate 5-phosphate to mevalonate 5-diphosphate, which is the fifth step in the mevalonate pathway of isoprenoid biosynthesis. PMVK may be inhibited by administration of CSDDD 1633, CSDDD 2260, CSDDD 2419 or luteolin (chemical names omitted by examiner).

The cited reference by Boosnri et al. describes using “molecular docking” and NMR binding studies for discovering phosphomevalonate kinase (PMVK) inhibitors
 (p. 314, left column, 1st-2nd paragraphs). The putative inhibitors are disclosed in Table 1 (p. 315) of Boonsri and colleagues, and are the same as those disclosed six years later in the WIPO document by Yu and colleagues, thus indicating that significant progress identifying new PMVK inhibitors had not been made around the time of the filing of the invention. In summary, the lack of disclosure in both the instant application and the art regarding possible low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products that can bind to PMVK and act as a radiosensitizer is not commensurate in scope with the breadth of the claims.
Claim 14 is broad with respect to the recited PMVK protein expression inhibitor, encompassing gene therapy with antisense nucleotides, siRNA or shRNA that bind to the PMVK gene. The specification teaches that the cells transfected with PMVK siRNA (SEQ ID NOs: 1-3) were significantly less resistant to radiation compared to cells transfected with control siRNA (SEQ ID NOs: 5-8). See pages 18-19 of the instant specification and Figure 1A. In addition, Western blotting showed that PMVK protein was knocked down by PMVK siRNA (see p. 19, and Figure 1B), confirming that PMVK siRNA inhibited PMVK protein. The specification also teaches the establishment of stable lung cancer and pancreatic cancer cell lines in which PMVK was knocked down and PMVK protein levels and colony formation were significantly reduced (see pages 19-21, Figures 2A-2D). Further, nude mice transplanted with cancer cell lines silenced with shRNA (SEQ ID NO: 9) had significantly reduced cancer growth when treated with radiation (see pages 21-22, Figures 3A-3C). A similar experiment is disclosed at pages 23-24 of the specification (see also Figures 5A-5B).
Relevant literature indicates that gene therapy with antisense, siRNA and shRNA is complex. For instance, the extensive review by Hu et al. (Signal Transduction and Targeted Therapy (2020) 5:101) provides background on the current state of the art of siRNA therapy. Though the reference by Hu et al. is post-filing, it outlines the challenges to siRNA therapy (p. 2, left column, 2nd paragraph):
Although siRNA holds promising prospects in drug development, several intracellular and extracellular barriers limit its extensive clinical application. Naked and unmodified siRNA possesses some disadvantages, such as (1) unsatisfactory stability and poor pharmacokinetic behavior and (2) the possible induction of off-target effects. The phosphodiester bond of siRNA is vulnerable to RNases and phosphatases. Once it is systematically administered into circulation, endonucleases or exonucleases throughout the body will quickly degrade siRNA into fragments, thus preventing the accumulation of intact therapeutic siRNA in the intended tissue. In theory, siRNA only functions when its antisense strand is completely base-paired to the target mRNA. However, a few mismatches are tolerated by the RNA-induced silencing complex (RISC), which may lead to undesired silencing of those genes with a few nucleotide mismatches.

Hu et al. review the techniques undertaken to deal with the challenges of siRNA therapy, which serve to underscore the complexity of the field. For instance, base modification is a promising technique for reducing the immunogenicity of siRNAs, but one that remains “basically at the stage of research and development” (see discussion under “Base modification” in the paragraphs bridging the left and right columns of p. 6). Regarding siRNA delivery, Hu et al. teach:
Only 1–2% of internalized LNP [lipid nanoparticle]-loaded siRNAs were released into the cytoplasm, and this only occurred within a limited time frame after internalization. Hence, further understanding the escape mechanism and how to enhance the escape efficiency is of great importance for siRNA drug development (p. 11, left column, 1st paragraph). Citations omitted by examiner. 

In spite of progress made in the field of siRNA drug development and delivery, Hu et al. underscore the complexity of a field that is still in its developmental stage. In summary, the evidence in the specification and the known art is not commensurate with the scope (breadth) of the claimed invention.
Due to the large quantity of experimentation necessary to identify the large number of encompassed PMVK activity inhibitors as well as contemplated gene therapy agents that inhibit PMVK protein expression that are capable of acting as radiosensitizers, the lack of direction/guidance presented in the specification and the absence of working examples directed to the same, the complex nature of the invention, and the breadth of the claims which fail to recite structural limitations on the encompassed PMVK protein activity inhibitors and gene therapy agent inhibitors, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
Written Description
Claims 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims recite the administration of a pharmaceutical composition comprising a phosphomevalonate kinase (PMVK) protein expression/activity inhibitor with the required function of enhancing radiation sensitivity to cancer cells. Claim 15 recites that “the PMVK protein activity inhibitor is any one of selected from the group consisting of low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products”. In addition, claim 15 further requires that the PMVK protein activity inhibitor binds specifically to the PMVK protein. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The specification discloses at p. 13 that the PMVK activity inhibitor may be any one of “low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products that specifically bind to the PMVK protein,” similar to the language in claim 15. Regarding PMVK inhibitors, the post-filing date art of Yu et al. (CA3072087) cites Boonsri et al. (Biochemical and Biophysical Research Communications 430 (2013) 313-319—on IDS filed 09/02/2021), and discloses (p. 21, paragraph [0082]):
Phosphomevalonate kinase (PMVK) is in the mevalonate pathway and it catalyzes the conversion of mevalonate 5-phosphate to mevalonate 5-diphosphate, which is the fifth step in the mevalonate pathway of isoprenoid biosynthesis. PMVK may be inhibited by administration of CSDDD 1633, CSDDD 2260, CSDDD 2419 or luteolin (chemical names omitted by examiner).

The cited reference by Boosnri et al. describes using “molecular docking” and NMR binding studies for discovering phosphomevalonate kinase (PMVK) inhibitors
 (p. 314, left column, 1st-2nd paragraphs). The putative inhibitors are disclosed in Table 1 (p. 315) of Boonsri and colleagues, are the same four as those disclosed six years later in the WIPO document by Yu and colleagues. The small number of PMVK inhibitor species described in the prior art is not representative of the genus of low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products encompassed by the claims.
	Insomuch as the claims encompass antibodies, the specification does not provide any examples of antibodies capable of binding PMVK and increasing radio-sensitivity. It is generally recognized that in order for an antibody to be described, the six CDRs (three heavy chain and three light chain) must be disclosed. The prior art teaches that small changes in the amino acid structure of the CDRs can have large effects on activity. For instance, Piche-Nicholas et al. (MAbs. 2018; 10: 81-94. doi: 10.1080/19420862.2017.1389355) teaches that the “binding affinity of IgG molecules…to FcRn that differed by only a few amino acid residues in CDRs revealed that small changes in CDRs, as minute as one amino acid residue change, could alter affinity to FcRn up to 79-fold.” See p. 89, right column, last paragraph of Piche-Nicholas and colleagues.
In the instant case, the recitation of function alone (“enhancing radiation sensitivity to cancer cells”) in the claims is little more than a wish for possession and does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does ‘‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics of the many encompassed compounds, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of SEQ ID NOs: 1-3 and 9, the skilled artisan cannot envision the detailed chemical structure of the encompassed compounds, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only isolated polypeptides comprising the amino acid sequence set forth in SEQ ID NOs: 1-3 and 9, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Efimova et al. (Mol Cancer Ther; 17(2), 407-418—published OnlineFirst October 3, 2017). Efimova et al. teach a study in which pitvastatin, an HMG-CoA reductase inhibitor, was administered to mice with melanoma (see p. 413, left column, last paragraph). When administered in combination with radiotherapy, pitavastatin reduced tumor growth (see p. 415, Figure 5) and was shown to be a promising “nontoxic radiosensitizer” in cancer treatment (see abstract; discussion at p. 416). As noted above under “Claim Interpretation”, the inhibitors recited in claim 13 are interpreted as encompassing an HMG-CoA reductase inhibitor, because it is upstream of PMVK, therefore, an inhibitor that reduces the metabolite levels of the mevalonate pathway precursors would reduce the activity of PMVK, which metabolizes conversion of mevalonate-5-phosphate to mevalonate-5-pyrophosphate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freed-Pastor (WO 2012/048303) in view of Cho (International Journal of Oncology 46: 1149-1158, 2015) and Boonsri et al. (Biochemical and Biophysical Research Communications 430 (2013) 313-319). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  Freed-Pastor teaches the treatment of various cancers, including lung and pancreatic cancers comprising administering one or more inhibitors of the mevalonate pathway, which includes phosphomevalonate kinase or PMVK (see p. 12, paragraph [0022]; p. 16, paragraph [0040]); p. 20, paragraph [0049]; pages 24-28, paragraphs [0058]-[0059]; pages 27-28, paragraph [0062]).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Freed-Pastor do not teach that the mevalonate pathway inhibitors enhance radiation sensitivity to cancer cells. Cho et al. teach that luteolin increases radio-sensitivity of non-small cell lung cancer cells (see abstract; p. 1154, Figure 4 and paragraph bridging pages 1151-1154). Boonsri et al. show that luteolin is a natural product inhibitor that binds to PMVK (referred to as PMK therein). See p. 315, Table 1; p. 317, Figure 3 and p. 318, left column, 2nd full paragraph of Boonsri et al.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to use PMVK inhibitors to treat cancer as taught in Freed-Pastor in conjunction with radiation therapy for the purpose of increasing radio-sensitivity, as taught in Cho et al. for the following reason. Freed-Pastor already suggested the administration of PMVK inhibitors to treat various types of cancer, including lung and pancreatic (see p. 12, paragraph [0022]; p. 16, paragraph [0040]); p. 20, paragraph [0049]; pages 24-28, paragraphs [0058]-[0059]; pages 27-28, paragraph [0062]). The teachings of Cho and colleagues would have alerted the person of ordinary skill in the art that the PMVK inhibitor, luteolin, increased radio-sensitivity in lung cancer cells.
The person of ordinary skill in the art would have been motivated to co-administer a PMVK inhibitor such as luteolin when treating cancer because while lung cancer is frequently treated with radiation, radiotherapy is known to result in adverse effects and discomfort in the patient, and “often evoke[s] therapeutic resistance, which is a major obstacle encountered during the treatment of all types of cancer, including [non-small cell lung cancer] NSCLC” (see p. 1149, right column, 2nd paragraph of Cho and colleagues). An agent capable of increasing radio-sensitivity would allow for lower dosages, which would be more tolerable to the patient. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Cho et al. teach that co-administering luteolin in combination with radiation treatment to a lung cancer cell line resulted in increased radio-sensitivity in the cell line and the “findings on the radio-sensitizing effects of luteolin may be useful to develop therapeutic techniques for the treatment of NSCLC” (see p. 1157, left column, last sentence).
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649